Ness, Justice:
This is an appeal from an order directing appellant-ad-ministratrix, Doris N. Boggs to either bring previously conveyed property into -hotchpot1 or to transfer the remaining assets in the estate to respondent, Mirtis E. Newton. We affirm.
*270Respondent and appellant are the daughters and sole heirs at law of Samuel W. Newton. During his lifetime, he conveyed a 1.17 acre tract to appellant and a 16.91 acre tract to appellant and her husband.
Respondent petitioned the probate court to require appellant to bring the land into hotchpot and to disclose the assets of the estate remaining in her possession. The master recommended respondent’s petition be granted and the trial court concurred.
Appellant first asserts the master and trial court erred in concluding interest conveyed to her husband constituted an advancement to her. We disagree.
A conveyance to a child’s' spouse may be deemed an advancement to the child. See Annot., 26 A. L. R. 1106, 1155 1923); 26A C. J. S. Descent and Distribution § 95(b)(4) p. 779; 3 Am. Jur. (2d), Advancements, §§ 23-24 p. 19-20. In an equity matter in which the master and trial court concur on a factual finding, this Court’s review is limited to determining whether the finding lacks evidentiary support or is against the clear preponderance of the evidence Immanuel Baptist Church of North Augusta v. Barnes, Op. No. 21109, filed 1/8/80; Townes Associates, Ltd. v. City of Greenville, 266 S. C. 81, 221 S. E. (2d) 773 (1976). We hold the clear preponderance of the evidence supports the finding that the inter vivos conveyance to appellant’s husband constituted an advancement as to her.
Appellant next asserts the trial court erred in requiring respondent to either bring all the land advanced to her by her father into hotchpot or transfer all the remaining assets of the estate in her possession to respondent. This is without merit. The recipient of an advancement has two options: (1) bring the value of the property advanced into hotchpot; or (2) be barred from sharing further in the estate. Hamer v. Hamer, 23 S. C. Eq. (4 Strob. Eq.) 124 (1850). These are the very options available to appellant under the trial court’s order.
*271Appellant next asserts the master erred in admitting testimony by respondent and appellant’s husband concerning the value of the land in issue. This is without merit. As noted in City of Spartanburg v. Laprinakos, 267 S. C. 589, 595, 230 S. E. (2d) 443, 444-445 (1976).
“It is universally recognized that opinion testimony of a nonexpert who has sufficient knowledge of the value of the property in question, or who has ample opportunity for forming a correct opinion of it, is admissible . . .. Whether a witness is properly qualified is a question primarily addressed to the sound discretion of the trial judge, and his ruling will not be reversed in the absence of a showing that he has abused that discretion.”
The witnesses, though not experts, lived on the land. Accordingly, the master did not abuse his discretion is allowing them to testify to its value.
As appellant’s remaining exception is without merit, we affirm.
Affirmed.
Littlejohn and Gregory, JJ., concur.
Lewis, C. J., and Rhodes, J., concur in result.

 Hotchpot — “The blending and mixing property belonging to different persons, in order to divide it equally.” Black’s Law Dictionary, page 872.